SECURITIES AND EXCHANGE COMMISSION  Washington, D.C. 20549 F O R M 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month ofMay 2010 ELTEK LTD.  (Name of Registrant) Sgoola Industrial Zone, Petach Tikva, Israel (Address of Principal Executive Office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F x Form 40-F o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): o Indicate by check mark whether by furnishing the information contained in this Form, the registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes o No x If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- This Form 6-K is being incorporated by reference into the Registrant’s Form S-8 Registration Statements File Nos. 333-12012 and 333-123559. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. ELTEK LTD. (Registrant) By: /s/Amnon Shemer Amnon Shemer Chief Financial Officer Date:May 13, 2010 Press Release Eltek Reports Fourth Quarter and Year End 2009 Financial Results PETACH-TIKVA, Israel, May 13, 2010 (NASDAQ:ELTK) - Eltek Ltd., the leading Israeli manufacturer of advanced flex-rigid circuitry solutions, announced today its financial results for the quarter and year ended December 31, 2009. Fiscal year 2009: Revenues for fiscal year 2009 were $36.4 million, a decrease of 16% compared to revenues of $43.1 million for 2008. The decrease in revenues is primarily attributable to the impact of the global economic slowdown. Gross profit for fiscal year 2009 was $5.6 million (15% of revenues) compared with gross profit of $5.9 million (14% of revenues) in fiscal year 2008.Gross profit margins increased despite the decrease in revenues, mainly due to cost-cutting measures the Company undertook, especially in payroll and raw material consumption, and the positive impact of the higher U.S. dollar exchange rate in 2009 compared to 2008 Operating loss for fiscal year 2009 was $456,000 compared with an operating loss of $1.6 million in 2008. Net loss for fiscal year 2009 was $880,000 or ($0.13) per fully diluted share, compared with a net loss of $2.4 million or ($0.37) per fully diluted share in the 2008. Fourth Quarter 2009: Revenues for the fourth quarter ended December 31, 2009 were $9.0 million, similar to the revenues recorded in the fourth quarter of 2008. Gross profit for the fourth quarter of 2009 was $1.2 million (13% of revenues), compared with gross profit of $1.1 million (12% of revenues) in the fourth quarter of 2008. Operating loss for the fourth quarter of 2009 was $542,000 compared with an operating loss of $1.1 million in the fourth quarter of 2008. Net loss for the fourth quarter of 2009 was $729,000 or ($0.11) per fully diluted share, compared with a net loss of $1.3 million or ($0.2) per fully diluted share in the fourth quarter of 2008. EBITDA: In the fourth quarter ended December 31, 2009, Eltek had EBITDA of $14,000 compared with a negative EBITDA of $169,000 in the fourth quarter of 2008. Eltek’s EBITDA for the year ended December 31, 2009 was $1.6 million compared with EBITDA of $983,000 in 2008. ELTEK uses EBITDA as a non-GAAP financial performance measurement. EBITDA is calculated by adding back to net income interest, taxes, depreciation and amortization. EBITDA is provided to investors to complement results provided in accordance with GAAP, as management believes the measure helps illustrate underlying operating trends in the Company's business and uses the measure to establish internal budgets and goals, manage the business and evaluate performance. EBITDA should not be considered in isolation or as a substitute for comparable measures calculated and presented in accordance with GAAP. Reconciliation between the company's results on a GAAP and non-GAAP basis is provided in a table immediately following the Consolidated Statement of Operations Management Comments: Arieh Reichart, President and Chief Executive Officer of Eltek commented: "Despite the global economic crisis that took a toll on our business during the past year as reflected in the 16% decline in our revenues, we are encouraged by the fact that our sales in the U.S. market, as well as in Italy and the Netherlands were not negatively influenced.We continue to see sales opportunities in the U.S. military market with regard to the ITAR (International Traffic in Arms Regulations) approval we received in 2009 and expect it to contribute to additional new orders in 2010." “In 2010, we continue with our cost reduction plan that we initiated in 2009, mainly through a reduction in the number of employees and a salary cut for our management team. We are implementing a manufacturing program which includes efficiency measures through eliminating activities that do not provide added value to our products, and improving production yield, in order to achieve profitability in 2010.” Mr. Reichart concluded. Amnon Shemer, CFO of Eltek, added: “2009 presented Eltek with great challenges due to the global economic crisis. Nevertheless, we managed to reduce our net loss in the fourth quarter as well as in the fiscal year in 2009 compared to 2008, despite the 16% decline in revenues, mainly through cost reduction and improved manufacturing measures. Our bottom line loss is primarily attributable to the decrease in revenues in 2009 compared to 2008, which decline was partially offset by the increase in the dollar exchange rate compared with the Israeli Shekel, and the savings resulting from our cost reduction plan. " About the Company Eltek is Israel's leading manufacturer of printed circuit boards, the core circuitry of most electronic devices. It specializes in the complex high-end of PCB manufacturing, i.e., HDI, multilayered and flex-rigid boards. Eltek's technologically advanced circuitry solutions are used in today's increasingly sophisticated and compact electronic products. For more information, visit Eltek's web site at www.eltekglobal.com. Forward Looking Statement: Certain matters discussed in this news release are forward-looking statements that involve a number of risks and uncertainties including, but not limited to statements regarding expected results in future quarters, risks in product and technology development and rapid technological change, product demand, the impact of competitive products and pricing, market acceptance, the sales cycle, changing economic conditions and other risk factors detailed in the Company's Annual Report on Form 20-F and other filings with the United States Securities and Exchange Commission. Eltekltd. Unaudited Consolidated Statements of Operations (In thousands US$, except per share data) Three months ended Year ended December 31, December 31, Revenues Cost of revenues ) Gross profit Research and development income, net 0 0 0 Selling, general and administrative expenses ) Impairment loss on goodwill 0 ) 0 ) Operating loss ) Financial expenses, net ) Other income, net 0 0 4 1 Loss before income tax expenses ) Income tax (expenses), net (5 ) 0 ) 0 Net loss ) Net profit (loss) attributable to non controlling interest ) 23 30 1 Net loss attributable to Eltek Ltd. ) Earning per share Basic and diluted net loss per ordinary share attributable to Eltek Ltd. shareholders ) Weighted average number of ordinary shares used to compute basic and diluted net loss per ordinary share attributable to Eltek Ltd. shareholders (in thousands) Eltekltd. Unaudited Consolidated Balance Sheets (In thousands US$) December 31, Assets Current assets Cash and cash equivalents Receivables:Trade, net of provision for doubtful accounts Inventories Prepaid expenses and other current assets Total current assets Assets held for employees' severance benefits Fixed assets, less accumulated depreciation Goodwill Total assets Liabilities and Shareholder's equity Current liabilities Short-term credit and current maturities of long-term debts Accounts payable: Trade Related parties Other Total current liabilities Long-term liabilities Long term debt, excluding current maturities Employee severance benefits Total long-term liabilities Equity Ordinary shares, NIS 0.6par value authorized 50,000,000 shares, issued and outstanding 6,610,107 as of September 30, 2009, 6,610,107 as of September 30, 2008 and 6,610,107 as of December 31, 2008 Additional paid-in capital Cumulative translation adjustment related to change in reporting currency Cumulative foreign currency translation adjustments Capital reserve Accumulated deficit ) ) Total Eltek Ltd. shareholders' equity Non controlling interest Total equity Total liabilities and total equity Non-GAAP EBITDA Reconcilliations Three months ended Year ended December 31, December 31, Unaudited GAAP net loss ) Add back items: Financialexpenses, net Tax expenses (income) 5 0 34 0 Impairment loss on goodwill 0 0 Depreciation Adjusted EBITDA 14 )
